 In' theMatter of THE BUNTING BRASS & BRONZE COMPANY 1andINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, LOCAL #14Case No. 8-R-1.46.-Decided September 28, -19441Marshall,Mellhorn,Wallcf.Bloch.,byMessrs.H. R. Bloch,andW. A. BeltandMr. Frank M. Jackson,of Toledo, Ohio, for theCompany.Air. David A. Guberman,of Toledo, Ohio, for the Union.MissR26th Ruseli,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & AgriculturalWorkers of America,. CIO, Local#14, herein called the Union, alleging that a question affecting' coin-mercy had arisen concerning the representation of employees of`TheBunting Brass & Bronze Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeThomas E. Shroyer, Trial Examiner. Said hearing was held atToledo, Ohio, on August 29, 1944.The Company and the Unionapp fated and participated .2All parties were afforded fulloppor-rtunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues.The Trial'Examiner's rul-ings made at, the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entirc record in the case, the Board makes the following:FINDINGSofFACTI.THE BUSINESS OF THIE COMPANYTheCoiiipailyisallOhio corporation engaged in themanufactureof bronze hearings.In the course of a year the Companyuses raw1All the formalpaper- were en, er.ted to shoethe ptopet naive of the Compani as setforth above2TheTrial Ex.irntnetnotifiedthe lfeehaniiia alui.thonal Soewtlof lmern-a (CLLk)and theAnnei,tuan Fedetatoon of Laborof the he.rri ng, but they Indicated thatthen had nointerestin the piiieeiltng58 N L R B. No 12)618 THE BUNTINGBRASS &BRONZE COMPANY619materials amounting to more than $500,000 in value, of which 75 per-cent comes from sources outside the State of Ohio.The Company'sfinished products amount to approximately $500,000 in valise, of which75 percent is shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THEORG-ANiZAT.ON IN'.OLVEDInternational Union, United Automobile, Aircraft & Agri cultiuralImplement Workers of America. Local #14, affiliated with the Con-grress of Industrial Organizations, is a labor,organs ation admittingto nletnbeiship employees of the Company.111.THE l1UESFION (_ONCLRNI\flIlEP11'U:ATA'rI INThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.,A statement of a Field Examiner, introduced into evidence at thehearing, indicates.that the Union represents a substantial number ofemployees in the, unit hereinafter found approprlate.3We find that a question affecting, commerce has arisen concerningthe, representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE API'IlOl'IIIA'IE UNITThe Company and the Union agree that the unit Should consist ofproduction and maintenance employees includinggarageworkers, butexcluding guards,watchnhen,time-study department employees (in-cluding timekeepers and clerks),engineers, office employees,foremen,and supervisors.However,the parties disagree over the inclusion ofset-up men or linemen as they are called.The major part of the Company's operations takes place in Itsmachine-shop whichisdividedaccording to the type of machineryused.Since the war,the Company has expanded its machine shopand, has had to employ inexperienced operators.In order either toset up the jobs-6r assist and direct the operators in setting tip-the jobs,the Company made its more experienced operators linemen,, Theygo from machine to machine to check the operations and to see whetheradditional tools are heeded.Linemen are under the supervision offoremen and have no authority to hire,discharge,or recommend suchThe Field Examinei reported that the Union submitted 158 authorization calls, 267of which bore the names of persons listed on the CompanI's pay roll of June 0, 1944, whichcontained the names of S57 ewplopees in the app!opuate unitThe coils wele 1.iuou'lydated from Janu.n 'u 1943 to April 1944 620DECISIONSOF NATIONALLABOR RELATIONS BOARDaction, though they may take an operator off a job if the work is ,notbeing done correctly. It is the foremen who determine the work tobe done and direct it through these linemen.Because some piecework pays higher wages, linemen can control the- earnings of theemployees in their groups to some extent in their assignment of jobs.Linemen, themselves, are paid on a time basis.Although the Union seeks to exclude linemen in the machine shop, itwould include them in other departments such as the foundry. Therecord fails to disclose a persuasive reason for differentiating betweenlinemen in the various departments.We are of the opinion that, whilelinemen do direct the work of such employees, they do not exercisesubstantial supervisory authority within the usual meaning of thatterm.We shall, therefore, include the linemen in the appropriateunit.We find, in accordance with the stipulation of the parties and our--foregoing---determination, that all production and: maintenance em-ployees of the Company, including garage workers and linemen, butexcluding guards, watchmen, engineers, all clerical employees, alltime-study department employees, and all supervisory employees with'authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9; of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Bunting Brass& Bronze Company, Toledo, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date, of this Direction,.under_the direction and supervision ofthe Regional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article THE BUNTING BRASS -& BRONZE COMPANY'621III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the ,pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and,including employees in the armed forces of theUnited States, who present themselves in person at the polls, but ex-eluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternationalUnion,United Automobile, Aircraft & AgriculturalImplement Workers of America, CIO, Local #14, for the purposes ofcollective bargaining.